DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 2/1/2022, claims 1, 3-5, 7-8 were amended, and claims 2 and 6 were cancelled and claims 9-22 were newly introduced. Accordingly claims 1, 3-5, 7-22 are currently pending in the application.
Allowable Subject Matter
Claims 1, 3-5, 7-22 are allowed over prior art of record.
Most relevant prior art of record is Cramer et al. (US 20170359644 A1) hereinafter Cramer in view of Abdul-Gaffoor et al. (US 20130217342 A1) hereinafter Abdul-Gaffoor.
Regarding claim 1, Cramer teaches A wireless earphone (“FIG. 1 illustrates an example of the wireless pair of earbuds” in ¶[0005]) comprising: an antenna sensor (“The electronic circuitry on the PCB 204 may further include one or more transceivers associated with the controller 205 for controlling signal transmission and reception of one or more antennas, respectively.” in ¶[0019]), Cramer further teaches a radio circuit configured to perform various kinds processing relating to the radio signal (“The electronic circuitry on the PCB 204 may further include one or more transceivers associated with the controller 205 for controlling signal transmission and reception of one or more antennas” in ¶[0019]), and a control circuit configured to perform various kinds of processing on the basis of the input operation (“Upon sensing the touch, the touch sensor 201 activates the controller 205 of the touched earbud to perform various functions as a master with the other earbud of the pair as a slave” in ¶[0019]),
Cramer does not specifically disclose the device further comprising the antenna sensor serves as both of an antenna element configured to transmit and receive a radio signal wirelessly to and from an 
Since it is known in the art as evidenced by Abdel-Ghafour for a device to further comprise the antenna sensor serves as both of an antenna element configured to transmit and receive a radio signal wirelessly to and from an external device and a capacitive touch sensor configured to receive an input operation by a wearer in (“the communication device provides antenna tuning to compensate for antenna de-tuning caused by a presence of an object that is detected by a capacitive touch and proximity sensor (CTPS) which includes an antenna element.” in ¶[0020]); 
An ordinary skilled in the art would have been motivated to modify the invention of Cramer with the teachings of Abdul-Gaffoor for the benefit of minimizing the size of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cramer with Abdul-Gaffoor,
Cramer as modified by Abdul-Gaffoor does not specifically disclose the device further comprising wherein, the antenna element includes a main body, a power supply line, and a stub; one end of the power supply line and one end of the stub are connected to one end of the main body; another end of the power supply line forming a power supply point is connected to the radio circuit and to the control circuit and another end of the stub is connected, via a first capacitor, to a ground conductor.
The following is the reason for allowance of claim 1:
Cramer alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein, the antenna element includes a main body, a power supply line, and a stub; one end of the power supply line and one end of the stub are connected to one end of the main body; another end of the power supply line 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3-5, 7-22 are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654